Arnold, J.,
delivered the opinion of the court.
For several reasons the claim of West, the alleged assignee, should not have been entertained or allowed by the court. If it be conceded that the deed of assignment was valid, his appointment as substituted trustee or assignee was void. The power conferred upon the beneficiaries in the deed of assignment, to appoint, on the occurrence of certain events, another assignee or trustee, was a trust reposed in them, which they could not delegate to others. Clark v. Wilson, 53 Miss. 119. Again, the garnishees had not alleged, as they might have done, under § 2449 of the code as amended by the act of 1884, Acts of 1884', page 74, without paying the money into court, that they had been notified that West, the alleged assignee, claimed title to or an interest in the debts which *551they respectively admitted to be due. This was a condition precedent to his right to interplead with the plaintiffs. The interpleader allowed in such case is for the protection of the garnishees, and if they do not invoke it for themselves another cannot do it for them. “ Courts of justice are not open, like tournaments, for errant knights to enter and tilt at pleasure.”

jReversed and remanded.